DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “power-hungry” in claims 1-3, 9, 11-13 and 19 is a relative term which renders the claim indefinite. The term “power-hungry” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification recites “[a] power-hungry device may represent a host device that consumes electrical power nearing an electrical power maximum or limit imposed thereon.” but this description is still indefinite because nearing is also a relative term.
The term “nearing an electrical power usage limit” in claims 2 and 12 is a relative term which renders the claim indefinite. The term “nearing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3 and 13 recite “power-cache devices”. Power-cache devices are not a term of art and do not have a known definition. It is unclear what a power-cache device is. For examination purposes, “power-cache devices” will be interpreted as “devices”
Claims 4 and 14 recite “an enabled power-cache feature”.  Earlier in claims 4 and 14 “a power-cache feature is enabled”, it is unclear if these are the same or different features. For examination purposes, “an enabled power-cache feature” will be read as “the enabled power-cache feature”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al (US 201200728430).
Regarding claim 1, Fan teaches
A method for intelligent power distribution management, comprising:
identifying a set of power-hungry devices; (Fig. 2, (210), [0049], “the measured IPM current is compared (either measured directly or inferred from another measure) to the IPM's allocation. If the IPM current is determined 210 to be greater than the IPM's allocation, then a capacity increase is negotiated 212.” And [0133], “ if an IPM capacity is from 95%-100%, a request may be sent with a high-priority code. These codes may be used by other IPMs in the system or by an information system to determine whether or not to grant a request.” Where a power-hungry device is interpreted as a device that is a device that is using/needing more power than its allocation)
generating, in order of workload criticality for workloads supported thereon, a host priority list ranking the set of power-hungry devices; and (claim 4, “ wherein the scores are maintained in an ordered electronic list of scores, and wherein granting power allotments comprises determining an appropriate position within the ordered electronic list of scores for a calculated first score and placing the calculated first score within the ordered electronic list of scores at the appropriate position.” And [0030], “The requests may be electronic communications that include a power value that corresponds to the amount of additional power capacity desired by the respective machine, and one or more priority values that correspond to one or more tasks to be executed by the machine over a predetermined time period. The regulator may score or rank received requests using a scoring function, that takes task priority values as inputs, and produces a value or score for each request, and may make power distribution decisions based on scores associated with the requests.”)
allocating, based on the host priority list, reserve electrical power to a set of top-ranked power-hungry devices. (Figs. 2 and 4, [0030], “The regulator may score or rank received requests using a scoring function, that takes task priority values as inputs, and produces a value or score for each request, and may make power distribution decisions based on scores associated with the requests.” And claim 4, “ wherein the scores are maintained in an ordered electronic list of scores, and wherein granting power allotments comprises determining an appropriate position within the ordered electronic list of scores for a calculated first score and placing the calculated first score within the ordered electronic list of scores at the appropriate position.” And claim 13, “ the communications formatted to cause particular ones of the plurality of computing machines to take a power allotment in accordance with their granted allotments.”)
Regarding claim 2, Fan teaches wherein each power-hungry device, of the set of power-hungry devices, represents a host device exhibiting electrical power usage nearing an electrical power usage limit imposed thereon.  (Fig. 1, [0049], “the measured IPM current is compared (either measured directly or inferred from another measure) to the IPM's allocation. If the IPM current is determined 210 to be greater than the IPM's allocation, then a capacity increase is negotiated 212.”)
Regarding claim 3, Fan teaches further comprising: prior to identifying the set of power-hungry devices: identifying a set of power-cache devices; and obtaining monitoring telemetry for the set of power-cache devices, wherein the set of power-hungry devices is identified from the set of power-cache devices based on a first portion of the monitoring telemetry. ([0030], “a regulator may receive requests for power additional power capacity from computing machines that desire additional power capacity over a presently assigned capacity. The requests may be electronic communications that include a power value that corresponds to the amount of additional power capacity desired by the respective machine, and one or more priority values that correspond to one or more tasks to be executed by the machine over a predetermined time period. The regulator may score or rank received requests using a scoring function, that takes task priority values as inputs, and produces a value or score for each request, and may make power distribution decisions based on scores associated with the requests. As such, the regulator may make power distribution decisions based in part or in whole on information received from machines below it in the hierarchy and requests from those machines.”)
Regarding claim 4, Fan teaches wherein each power-cache device, of the set of power-cache devices, represents a host device whereon a power-cache feature is enabled, wherein an enabled power-cache feature identifies the host device as eligible for reserve electrical power allocation. (Figs. 2 and 4, [0049], “If the IPM current is determined 210 to be greater than the IPM's allocation, then a capacity increase is negotiated 212.” And claim 1, “power allotments for the plurality of computing machines in accordance with determined scores for the plurality of computing machines, a higher score corresponding to a relatively larger power allotment for a computing device; …  the communications formatted to cause particular ones of the plurality of computing machines to take a power allotment in accordance with their granted allotments.”, [0024], “ The regulators may receive requests for power allotments or power utilization updates from individual computing machines, and may grant power allotment requests from computing machines on a machine-by-machine basis.”)
Regarding claim 5, Fan teaches wherein the first portion of the monitoring telemetry comprises measurements and other information pertinent to electrical power usage. ([0049], “ then the measured IPM current is compared (either measured directly or inferred from another measure) to the IPM's allocation. If the IPM current is determined 210 to be greater than the IPM's allocation, then a capacity increase is negotiated 212.”)
Regarding claim 6, Fan teaches wherein the host priority list is generated based on a second portion of the monitoring telemetry, wherein the second portion of the monitoring telemetry comprises the workload criticality for workloads supported thereon, computing resource utilizations by workloads supported thereon, hardware configuration metadata describing hardware configurations installed thereon, and measurements and other operational parameters describing current states thereof. ([0030], “a regulator may receive requests for power additional power capacity from computing machines that desire additional power capacity over a presently assigned capacity. The requests may be electronic communications that include a power value that corresponds to the amount of additional power capacity desired by the respective machine, and one or more priority values that correspond to one or more tasks to be executed by the machine over a predetermined time period. The regulator may score or rank received requests using a scoring function, that takes task priority values as inputs, and produces a value or score for each request, and may make power distribution decisions based on scores associated with the requests.”)
Regarding claim 8, Fan teaches further comprising: prior to identifying the set of power-cache devices: identifying, from a plurality of host devices, a set of power-cap devices, wherein the set of power-cache devices is identified from the set of power-cap devices, wherein each power-cap device, of the set of power-cap devices, represents a host device whereon a power-cap feature is enabled, wherein an enabled power-cap feature imposes an electrical power usage limit on the host device. ([0025], “The power usage by the machines may be enforced by power enforcers, where each enforcer may be associated with a particular machine. … The enforcers may also request to have their power allocations raised or lowered, as needed, and may then enforce whatever allocation is subsequently granted to them.”)
Regarding claim 9, Fan teaches further comprising: after allocating the reserve electrical power to the set of top-ranked power-hungry devices: obtaining monitoring telemetry for the set of top-ranked power-hungry devices; making a determination, based on the monitoring telemetry, that at least one top-ranked power-hungry device, of the set of top-ranked power-hungry devices, is no longer power-hungry; and deallocating, based on the determination, the reserve electrical power from, which had been allocated to, the at least one top-ranked power-hungry device. (Figs. 2-4)
Regarding claim 10, Fan teaches wherein the monitoring telemetry comprises measurements and other information pertinent to electrical power usage, wherein the at least one top-ranked power-hungry device is determined as no longer power-hungry based on the electrical power usage falling below a threshold from an electrical power usage limit (Fig. 2, (210 , 214, and 216) imposed on the at least one top-ranked power-hungry device. (Figs. 2-3, Claim 17, “wherein the power allotment module is programmed to maintain an electronic reserve list of computing machines that are each operating below a respective power limit assigned to the respective computing machine.”, Claim 18, “wherein the power allotment module is programmed to maintain an electronic reserve list of computing machines that are each operating below a respective power limit assigned to the respective computing machine.” And [0030], “The regulator may score or rank received requests using a scoring function, that takes task priority values as inputs, and produces a value or score for each request, and may make power distribution decisions based on scores associated with the requests.”)
As to claims 11-16 and 18-20, Fan teaches these claims according to the reasoning provided in claim 1-6 and 8-10, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Sethi et al. (US 20210397239).
Regarding claim 7, Fan teaches using telemetry to determine the priority list but does not teach using machine learning for determining it. Sethi teaches wherein the host priority list is further generated through processing of the second portion of the monitoring telemetry using ensemble machine learning algorithms. ([0036], “the component priority layer 120 uses machine learning techniques to analyze system components (e.g., a plurality of servers across a datacenter) to prioritize them in an order of importance from most important to least important. More specifically, referring to FIGS. 1 and 4, a data collection engine 121/421 (also referred to herein as a “data collector”) collects performance data from system hardware components, such as, for example, servers of the server groups 160. The performance data includes, but it is not necessarily limited to, hardware capacity and availability data 423 comprising, for example, memory usage and available free memory of the system hardware components, application/task data 425 comprising applications and/or tasks running on the system hardware components, system health data 427 available from system log data, and system utilization data 429 comprising, for example, system traffic data and system load data.”)
Fan and Sethi are analogous art. Fan teaches developing a priority list for reserve power allocation but does not discuss using machine learning for the list development. Sethi is cited to teach a similar concept of power management in a datacenter where Sethi uses machine learning techniques with gathered telemetry to prioritize the servers   Based on the KSR rationale of use of known technique to improve similar devices (methods, or products) in the same way and Sethi, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Fan to use machine learning techniques to develop a priority list for reserve power allocation.
As to claim 17, Fan and Sethi teach these claims according to the reasoning provided in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        June 13, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187